W. FLETCHER, Circuit Judge,
dissenting:
This case involves the attempted eviction of four tenants and their families from public housing in Oakland, California. Ap-pellee Pearlie Rucker is a 63 year-old woman who has lived in public housing for 13 years. She currently lives with her mentally disabled daughter, her two grandchildren, and her great-grandchild. Appellants assert as a ground for her eviction that Ms. Rucker’s mentally disabled daughter possessed cocaine three blocks from her apartment. Ms. Rucker regularly searches her daughter’s room for evidence of drug activity and has warned her and others that drug activity in the apartment could result in their eviction. Appel-lee Willie Lee is a 71 year-old man who has lived in Oakland public housing for 25 years. He currently lives with his grandson. Appellants assert as a ground for his eviction that Mr. Lee’s grandson possessed marijuana in a parking lot of the housing complex. Appellants do not allege that Mr. Lee had any knowledge of his grandson’s marijuana possession. Appellee Barbara Hill is a 63 year-old woman who has lived in the same public housing apartment for 30 years. Like Mr. Lee, she currently lives with her grandson. Appellants assert as a ground for her eviction that her grandson possessed marijuana in the parking lot of the housing complex. Appellants do not allege that Ms. Hill had any knowledge of her grandson’s marijuana possession.
Appellee Herman Walker is a disabled 75 year-old man who has lived in “senior” public housing for eight years. He is not capable of living independently and requires an in-home caregiver. Appellants assert as a ground for Mr. Walker’s eviction that his caregiver and his caregiver’s guests possessed cocaine and drug paraphernalia in his apartment. Appellants do not allege that Mr. Walker himself engaged in drug-related activity.
Appellants contend that 42 U.S.C. § 1437dffi(5), part of the National Housing Act, authorizes eviction of public housing tenants and their families if any member of the household engages in any drug-related criminal activity (including possession of marijuana) on or near the public housing premises, whether or not the tenant had any knowledge of, or ability to control, that activity. Under appellants’ construction of the statute, a parent who disapproves of drugs and diligently tries to keep her children off drugs, but who has an adolescent child who experiments with marijuana, is subject to eviction. Needless to say, this law, as construed by appellants, is not the standard under which American families are permitted to remain in private homes. If families were permitted to remain in their private homes only on condition that no family member had ever used or possessed illegal drugs in or near the home, many American families would be made homeless.
The district court preliminarily enjoined the evictions as not authorized under 42 U.S.C. § 1437d(0(5), and the majority reverses. Because I believe that the majority misconstrues the applicable law, I respectfully dissent.

Discussion

I will first discuss the attempted eviction of appellees Ms. Rucker, Mr. Lee, and Ms. Hill. I will then discuss the attempted eviction of appellee Mr. Walker, whose *651ease presents an additional issue concerning the Americans with Disabilities Act.
I. Eviction of Appellees Ms. Rucker, Mr. Lee, and Ms. Hill
The central issue in this case is whether tenants without knowledge of, or ability to control, off-premises drug-related activity of household members may be evicted from public housing. If appellants had sought only to evict the household member engaged in drug-related activity, we would not be here today. However, appellants seek to evict not only the offending member of the household, but also the innocent head-of-household and other innocent family members.
A. The Lease Provision
The directly governing statutory provision in this case was originally passed as part of the Anti-Drug Abuse Act of 1988, Public Law 100-690, 102 Stat. 4300, now amended and codified at 42 U.S.C. § 1437d(i). In its current form, it provides, in relevant part:
Each public housing agency shall utilize leases which—
(1) do not contain unreasonable terms and conditions; [and]
(6) provide that any criminal activity that threatens the health, safety, or right to peaceful enjoyment of the premises by other tenants or any drug-related criminal activity on or near such premises, engaged in by a public housing tenant, any member of the tenant’s household, or any guest or other person under the tenant’s control, shall be cause for termination of tenancy!.]
1. Plain Meaning of the Statute
The district court found that the express language of the lease provision is silent as to the treatment of “innocent tenants.” An examination of the text of the statute and the arguments of the parties reveals that the district court was correct.
Appellant HUD argues, and the majority agrees, that Congress meant to provide for the eviction of innocent tenants because the language “any drug-related criminal activity on or near such premises ... shall be cause for termination of tenancy” (emphasis added) means that no one, even an innocent tenant, is excluded. The majority thus equates Congress’ silence as to whether a tenant is required to know about, or be able to control, the drug-related criminal activity with Congress’ specific intent that the statute be applied to innocent tenants.
.The majority reaches its conclusion by construing “any drug-related criminal activity” to mean “all” such activity without limitation. But such an all-encompassing reading leads to absurd results. If “any” truly means “all,” without limitation, Congress must also have specifically intended that the drug-related criminal activity could occur at any time and still be cause for termination of the lease, since the statute is silent as to when the drug-related criminal activity must occur. In other words, such a reading leads to the conclusion that Congress specifically intended that if a family member engaged in drug-related activity five years ago, or if the tenant invites a guest into her apartment and the guest engaged in such activity five years ago, the drug-related criminal activity of the family member or guest would be cause for termination, regardless of whether the tenant had any knowledge of that activity.
Congress could not have intended such an absurd result. See Inter-Modal Rail Employees Ass’n v. Atchison, Topeka, & SF Ry. Co., 520 U.S. 510, 516, 117 S.Ct. 1513, 137 L.Ed.2d 763 (1997). Contrary to the reading adopted by the majority, the only reasonable interpretation of the statute is that Congress did not mean “any” in the most all-encompassing sense possible. See Lewis v. United States, 523 U.S. 155, 158-160, 118 S.Ct. 1135, 1139, 140 L.Ed.2d 271 (1998) (an all-encompassing reading of *652the words “any enactment” “is not a sensible interpretation of this language [since such a reading] would dramatically .separate the statute from its intended purpose..”). HUD itself has rejected an all-encompassing interpretation of the word “any.” In adopting its regulation implementing § 1437d(Z)(5), HUD limited the words “any drug-related criminal activity” to mean any such activity taking place at the time a wrong-doer is a guest, 56 Fed. Reg. 51562 (1991), even though HUD does not contend this limitation to “any” is in the statute. While HUD’s reading of when “any” activity must take place is the only reasonable construction of the statute, it is contrary to the “plain meaning” of that same statute as found by the majority.
Moreover, no matter how broadly “any” is read, the statute is ambiguous as to whose tenancy may be terminated. Section 1437d©(5) allows for “termination of tenancy” but does not éxplain whether such termination applies to the tenancies of all members of the household or only to the tenancy of the tenant engaged in the drug-related criminal activity. As I read the statute, Congress contemplated that a termination under this section might be applied only to a tenant engaged in drug-related activity, or to a tenant in a position to know about and control such activity. In support of this reading, I note, for example, that § 1437d(n) specifically provides for notification of the local post office when “a public housing agency evicts an individual or family from a dwelling unit for engaging in criminal activity, including drug-related criminal activity[.]” (emphasis added). Congress thus foresaw cases where only an individual, rather than an entire family, would be evicted, and the district court did not err in finding that the plain language of the statute did not necessarily require the eviction of innocent tenants.
The district court concluded that any lease term must be reasonable under 42 U.S.C. § 1437d©(l). There is nothing remarkable about the court’s conclusion since the actual language of 42 U.S.C. § 1437d©(l) provides:
Each public housing agency shall utilize leases which—
(1) do not contain unreasonable terms and conditions;
Since , all the subparagraphs . specifying lease requirements under § 1437d© are joined with the connector “and” rather than “or,” any construction of subpara-graph (5) of § 1437d© must also be “reasonable” under subparagraph (1) of that same section. The majority contends that if there is some conflict between their construction of subparagraph (5) and the reasonableness requirement of (1), subpara-graph (5), the more specific, controls over subparagraph (1), the more general. I believe that this is a method for reading the reasonableness requirement out of the statute rather' than for reading the two provisions consistently. Where a construction can eliminate potential conflict between the two sections, that construction must prevail. Hellon & Associates, Inc. v. Phoenix Resort Corp., 958 F.2d 295, 297 (9th Cir.1992).
The majority contends that appellants’ construction is reasonable because giving protection to innocent tenants would “hamstring” efforts to fight drugs in public housing. In so concluding, the majority relies on facts that are not in the record. The district court found, on the record before it, that the evidence showed that eviction of persons who did not know, could not foresee, and could not control the conduct of others does nothing to further the battle against drugs in public housing. By contrast, where the district court did find that a tenant could do something to assure drug activity would not occur, the court did not extend injunctive relief to protect such a tenant (even if she was not personally involved in the drug-related ac*653tivity).1
The majority further contends that evicting innocent tenants is reasonable because barring innocence as a defense holds down litigation costs. There are many ways to hold down litigation costs, not all of them reasonable or appropriate. I am confident that the majority does not believe that a public housing authority should be allowed to skip the eviction process altogether and just change the locks. Nor should it believe that it is reasonable to punish the innocent along with the guilty because it is cheaper to litigate under that standard than under a standard that protects the innocent.
Finally, the majority compares eviction from public housing to eviction from private rental property. I find this comparison unhelpful. Suffice it to say that good cause is always required for eviction from public housing, 42 U.S.C. § 1437d©(4), whereas, absent such a provision in the lease, a similar requirement of good cause is generally not required in private residential leases. See, e.g., S.P. Growers Ass’n v. Rodriguez, 17 Cal.3d 719, 730, 131 Cal.Rptr. 761, 552 P.2d 721 (1976).
2. Legislative History
Since the plain language of the lease provision does not compel either party’s interpretation, this court may properly look at legislative history to determine Congress’ intent. I believe that the legislative history supports the tenants’ interpretation.
The original version of 42 U.S.C. § 1437d©(5) was enacted as part of the Anti-Drug Abuse Act of 1988. No House or Senate Reports accompanied this legislation, and none of the committee reports had anything to do with the provisions affecting HUD. However, in 1990, Congress revisited termination of tenancy for drug-related activity and effectively rewrote subparagraph ffl(5) into its present form. Public Law 101-625. The legislative history indicates that Congress did not intend for innocent family members to be evicted. The Senate Report2 specifically stated that eviction would not be appropriate “if the tenant had no knowledge of the criminal activities of his/her guests or had taken reasonable steps under the circumstances to prevent the activity.” 1990 USCCAN 5941. Likewise, the Conference Report said of an identical passage in the Section 8 housing assistance program: “[T]he Committee assumes that if the tenant had no knowledge of the criminal activity or took reasonable steps to prevent it, then good cause to evict the innocent family members would not exist.” Id. at 5889.
It is well established in this circuit that “the official committee reports provide the authoritative expression of legislative intent” when examining legislative history.3 See In re Kelly, 841 F.2d 908, 912 n. 3 (9th Cir.1988). The majority opinion attempts *654to explain these comments as evidence that Congress granted HUD and the public housing authorities (PHAs) discretion not to evict in these situations. However, Congress did not appeal only to the PHAs; it appealed to the “wise exercise of the humane judgment by the PHA and the eviction court.” 1990 USCCAN 5941 (emphasis added). If Congress had meant to leave the discretion solely with the PHAs, the judgment of the courts would never come into play. Further, the Committee Reports were very clear that these evictions “would not” be appropriate, not that they might not. Id. Congress thus left no room for the unchallengeable discretion the majority would grant the government.
B. The Anti-Forfeiture Provision
In the Anti-Drug Abuse Act of 1988, Congress both passed the original version of the lease provision (just discussed), which amended the National Housing Act, and amended a pre-existing anti-forfeiture provision of the Controlled Substances Act. Both the lease provision and the amendment to the anti-forfeiture provision were part of Chapter 1 of Subtitle C of Public Law 100-690 (Preventing Drug Abuse in Public Housing). The anti-forfeiture provision was amended by inserting the phrase “(including any leasehold interest)” into the text of the pre-existing statute. As a result of the amendment, the Controlled Substances Act now provides, in relevant part:
(a) Subject property
The following shall be subject to forfeiture to the United States and no property right shall exist in them:
(7) All real property, including any right, title, and interest (including any leasehold interest) in the whole of any lot or tract of land and any appurtenances or improvements, which is used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of, a violation of this subchapter punishable by more than one year’s imprisonment, except that no property shall be forfeited under this paragraph, to the extent of an interest of an owner, by reason of any act or omission established by that owner to have been committed or omitted without the knowledge or consent of that owner.
21 U.S.C. § 881(a) (emphasis added: italics indicate material added in 1988; underlined text was already in the statute).
We are faced with a more specific task than merely understanding the lease provision of the National Housing Act and the anti-forfeiture provision of the Controlled Substances Act. We must understand, and make consistent, section 5101 (the lease provision) and section 5105 (the amendment to the anti-forfeiture provision) of Public Law 100-690, which amended these two Acts. It is axiomatic that Congress must have meant these provisions — passed as part of the same chapter of the same Act — -to be interpreted consistently. Gustafson v. Alloyd Co., Inc., 513 U.S. 561, 570, 115 S.Ct. 1061, 131 L.Ed.2d 1 (1995). The majority argues that the amendment of the anti-forfeiture provision simultaneously with the enactment of the lease provision supports its position. It concludes that Congress (implicitly) intended to deprive innocent tenants of protection under section 5101 of PL 100-690 at the same time it (expressly) intended to protect tenants who had no “knowledge” of, and had not given any “consent” to, drug-related activity under section 5105 of that same law.
In order to conclude that Congress intended the forfeiture of the leasehold interest of an innocent tenant, the majority distinguishes between forfeiture to the federal government and forfeiture to a local government agency. The majority is correct in pointing out that the anti-forfeiture provision deals with forfeitures to the federal government and that the lease provision deals with forfeitures to local housing authorities. The majority recognizes that there “may be a constitutional bar to for*655feiture of property when the property owner is uninvolved and unaware of the wrongful activity,” ante at 642, and it argues that the explicit incorporation of that bar into the anti-forfeiture provision alleviates that constitutional concern when forfeitures to the United States are at issue. But the majority assumes that Congress’ awareness of, and intent to alleviate, that same concern somehow disappeared when forfeitures to a public housing authority were at issue. I disagree. To the extent that a reading of a forfeiture statute is driven by a concern to avoid an unconstitutional construction, that concern should be equally present whether the forfeiture is to the federal government or to a local governmental authority.
The majority distinguishes between forfeitures to the federal government and forfeitures to local authorities based on a hypothesized congressional conclusion that tenants need more protection from the federal government because of the federal government’s temptation to enrich itself through forfeiture proceedings. This hypothesis is unsupported by the text, context, or history of the legislation, and I view it as an inappropriate attribution to Congress of a base view of the motivations of federal authorities in forfeiture cases.
The majority further argues that a forfeiture proceeding — whether conducted by the federal government or by a local housing authority — is sufficiently different from an eviction proceeding that the anti-forfeiture provision should in any event not apply to evictions. The most obvious problem with the majority’s argument is that leasehold interests are typically terminated by eviction, and that the 1988 Act specifically added “leasehold interests” to the anti-forfeiture provision. See, e.g., United States v. The Leasehold Interest in 121 Nostrand Ave., 760 F.Supp. 1015 (E.D.N.Y.1991) (applying the anti-forfeiture provision, 21 U.S.C. § 881(a), to forfeiture of a leasehold).
The majority argues, finally, that a forfeiture under the statute is available on a lower standard of proof than an ordinary eviction, and that an eviction is therefore not included in the anti-forfeiture provision. But what is at issue in this case is not the burden of proof but the substantive liability of a person who did not and could not know of the criminal activity of another. For purposes of determining whether the statute allows eviction of a person eon-cededly without knowledge, the burden of proof for demonstrating knowledge is not relevant.4
I am unwilling to assume that the constitutional concerns that appear to have motivated Congress when considering forfeiture to the federal government were irrelevant to Congress when considering forfeiture to local governments. Congress made its intent explicit as to the federal government by adding four words to a pre-existing drug-related forfeiture statute applicable to the federal government. There was (and is) no comparable federal drug-related forfeiture statute applicable to local governments that Congress could have amended with comparable ease; indeed, there may even be some question about the scope of Congress’ constitutional power to enact such a general statute. It is therefore not surprising that Congress did not put into the Drug Control Act of 1988 an explicit anti-forfeiture provision applicable to local governments. But the absence of such a provision in the Act does not mean that Congress had no concern about the constitutionality of forfeitures of the leaseholds of innocent tenants to local governments. And it certainly does not mean that Congress intended that the *656lease provision enacted as part of the same Act should be construed to allow forfeitures to local governments that it explicitly forbade to the federal government.
C. Language in Related Statutory Provisions
1. Waiver of Disqualification Period for Preferences
The majority points to an earlier version of 42 U.S.C. § 1437d(c)(4)(A)(iii) in support of its reading of § 1437d(Z).5 The version of the statute that existed until 1996 — and upon which the majority relies — provided for a three-year disqualification period for “preferences” that would otherwise be available to those applying for tenancy in public housing. Preferences were given, for example, to the homeless, to those paying more than 50% of their income in rent, and to those who had recently been displaced from housing. See, e.g., § 1437d(c)(4)(A)(i). The three-year disqualification for such preferences period applied to “any individual or family” evicted from public housing “by reason of drug-related activity.”6 However, the statute specifically required that there be a waiver of the disqualification period for “any member of a family of an individual prohibited from tenancy under this clause who the agency clearly determines did not participate in and had no knowledge of such criminal activity[.]”
The majority contends that the statutory waiver for an innocent family member must mean that such a family member could have been evicted in the first place, for otherwise that innocent family member would not be re-applying for public housing. According to the majority, “If an ‘innocent tenant’ could not have been evicted in the first place, there would have been no need for Congress to write a statute specifically waiving the three-year waiting period for them.” The majority has read into the statute a limiting concept that was not there.' The statute nowhere used the word “re-apply” or its equivalent. Rather, the statute gave its preferences to all those applying — not merely those re-applying— for public housing; and it similarly imposed its three-year disqualification for preferences on all those applying — not merely those reapplying — for public housing.
Once one understands that the statute covered anyone applying for public housing, the statute made perfect sense. The waiver provision of the statute ensured that applicants for public housing who were entitled to preference did not lose that preference because of the sins of a family member. So long as the applicants had not participated in and had had no knowledge of the drug-related activities of their family member, they were not subject to the three-year disqualification period. Far from supporting the majority’s argument, the statute showed Congress’ concern that innocent applicants for public housing not suffer because of their family member’s drug-related activities.
2. The Veterans Affairs Act of 1999
The majority also relies on § 577 of the Veterans Affairs Act of 1999 (codified at 42 U.S.C. § 13662) for its view that Congress plainly meant to evict innocent tenants. The Act was not in effect at the time the case was argued to us, was never presented to the district court, and has major textual interpretation issues of its own. I do not believe that we should be analyzing this statute at this stage of the litigation, in part because of the obvious hazards inherent in attempting to resolve complex *657questions of statutory interpretation under a statute that has not been the focus of the parties or the district court, and in part because appellants have not sought to use this statute to evict the tenants in this ease. Under the circumstances, I will simply point out that the language of § 577 of the Veterans Affairs Act is different from that of the lease provision of the National Housing Act, and that there is no indication that Congress intended these two provisions to have the same interpretation. The fact that Congress chose to use different language in similar situations tends to show it intended a different meaning. See Florida Telecommunications Ass’n v. FCC, 54 F.3d 857, 860 (D.C.Cir.1995). I do not read § 577 as supporting the wholesale eviction of innocent tenants, for it addresses households with a member who is a drug user, rather than households with a member engaged in unspecified and off-premises drug-related activity, and it addresses rehabilitation of the offending member. Further, and in any event, “the views of a subsequent Congress form a hazardous basis for inferring intent of an earlier one.” South Dakota v. Yankton Sioux Tribe, 522 U.S. 329, 118 S.Ct. 789, 139 L.Ed.2d 773 (1998).
D. Avoiding Substantial Constitutional Questions
A statute that can be construed to avoid substantial constitutional questions should be so construed. United States v. X-Citement Video, Inc., 513 U.S. 64, 78, 115 S.Ct. 464, 130 L.Ed.2d 372 (1994). The construction adopted by the majority raises substantial constitutional questions both under the Excessive Fines Clause of the Eighth Amendment and the Due Process Clause of the Fourteenth Amendment. Since the statute is clearly capable of a construction that will avoid these questions, I believe we should adopt that construction.
1. Excessive Fines
The Excessive Fines Clause provides: “Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual punishment inflicted.” U.S. Const., amend. 8 (emphasis added). Relying on Kim v. United States, 121 F.3d 1269, 1276 (9th Cir.1997), the majority contends that the forfeiture of a leasehold interest is not subject to the clause because it only applies to “ ‘cash or in kind payment directly imposed by, and payable to, the government.’ ” Ante at 648. However, Kim holds only that an administrative disqualification is not subject to the Excessive Fines Clause. It does not hold that a forfeiture of a property interest is not subject to the clause. Indeed, Austin v. United States, 509 U.S. 602, 113 S.Ct. 2801, 125 L.Ed.2d 488 (1993), on which Kim relies, 121 F.3d at 1276, is directly to the contrary, holding squarely that forfeiture of property is covered by the Excessive Fines Clause, 509 U.S. at 622, 113 S.Ct. 2801.7
The majority further contends that the Excessive Fines Clause is inapplicable “because we are not dealing with an attempt by the federal government to seize Tenants’ property under the civil forfeiture laws.” Ante at 649, referring to its earlier discussion of the anti-forfeiture provision, 21 U.S.C. § 881(a). It is, of course, true that the forfeiture in this case is sought by a local government rather than the federal government, but it is a forfeiture nonetheless. Although the question is not entirely settled, it is very likely that the Excessive Fines Clause applies to the states. As Justice O’Connor wrote in Browning-Ferris Industries of Vermont, Inc. v. Kelco Disposal, Inc., 492 U.S. 257, 282, 284, 109 S.Ct. 2909, 106 L.Ed.2d 219 (1989) (O’Con-nor, J., concurring), “[T]he Cruel and Unusual Punishments Clause [of the Eighth *658Amendment] has been regularly applied to the States.... In addition, the Court has assumed that the Excessive Bail Clause of the Eighth Amendment applies to the States.... I see no reason to distinguish one Clause of the Eighth Amendment from another for purposes of incorporation, and would hold that the Excessive Fines Clause also applies to the States.” The majority does not argue that Justice O’Connor is wrong about the incorporation of the Excessive Fines Clause through the Fourteenth Amendment. Indeed, it does not discuss the incorporation issue and Justice O’Connor’s opinion at all. But if the majority were to engage in such a discussion, it would have to concede, at the very least, that the incorporation of the Excessive Fines Clause and the application of the Clause to the forfeiture of appellees’ leasehold to a local government pose substantial constitutional questions.
2. Due Process
The forfeiture of a tenant’s leasehold interest under the circumstances presented in this case also raises substantial questions under the Due Process Clause. It is undisputed that tenants of public housing have a property interest in their tenancy. See Geneva Towers Tenants Org. v. Federated Mortgage Inv., 504 F.2d 488, 488-89 (9th Cir.1974). The holding of the Supreme Court in Bennis v. Michigan, 516 U.S. 442, 116 S.Ct. 994, 134 L.Ed.2d 68 (1996), and the discussion in the concurring opinions of Justices Thomas and Ginsburg in that case, strongly suggest that forfeiture of property violates due process if the property has not been used in the commission of the illegal activity in question, and if the owner of the property did not know about, could not foresee, and could not control that activity.
In Bennis, a man was arrested for sexual activity with a prostitute in a car co-owned with his wife, and the car was forfeited as a public nuisance. His wife brought suit for the value of her ownership interest in the forfeited car. In a 5-4 decision, the Court held that an innocent owner is subject to forfeiture of her property “by reason of the use to which the property was put even though the owner did not know that it was to be put to such use.” Id. at 446, 116 S.Ct. 994. Justice Thomas, the fifth vote for the majority, wrote a separate concurring opinion in which he expressed a belief that the result in Bennis was ordained by centuries of forfeiture law.8 However, Justice Thomas also expressed a grave concern that forfeiture not be extended beyond cases where the property itself is used for a crime. Id. at 456, 116 S.Ct. 994 (Thomas, J., concurring); see also id. at 458, 116 S.Ct. 994 (Ginsburg, J., concurring) (the government “has not embarked on an experiment to punish innocent third parties.... Nor do we condone any such experiment.”)
In the present case, the majority allows forfeiture of the leasehold of innocent tenants for drug-related activity that did not involve the use of the leasehold property and of which the tenants were unaware. This forfeiture thus deprives innocent people of property that was not involved in any crime and punishes innocent people for crimes that they did not commit and could not prevent.9 I believe that under Bennis this is likely a violation of the Due Process Clause.
II. Eviction of Mr. Walker
Mr. Walker’s case contains an element not present in the cases of Ms. Rucker, *659Mr. Lee, and Ms. Hill. He contends that the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., protects him from eviction despite the use of drugs in his apartment by his caretaker and his caretaker’s guests. As the majority opinion correctly observes, Mr. Walker unquestionably has a right under the ADA to a live-in caretaker, but he does not have a right under the ADA to have a live-in caretaker who violates the drug laws. If deciding the case de novo on the current record, I might conclude that Mr. Walker had both knowledge of his caretaker’s activities and the ability to replace the caretaker. However, this court is not at liberty independently to reweigh the evidence presented to the district court. The district court’s findings of fact must be reviewed under the clearly erroneous standard. Roe v. Anderson, 134 F.3d at 1400, 1402 n. 1 (9th Cir.1998). Although Mr. Walker clearly had knowledge of his live-in caretaker’s drug^related activity after she was initially found to be keeping drugs and drug paraphernalia on the premises, the district court could reasonably have believed that Mr. Walker was, because of his disability, powerless to stop her or find a replacement any sooner than he did.
Mr. Walker claims that his disability prevented him from complying with the anti-drug policy without a reasonable accommodation. The evidence about the extent of Mr. Walker’s disability and the degree to which it prevented him from complying with the anti-drug policy is disputed, with both sides presenting conflicting declarations. The majority ignores this dispute and simply adopts appellants’ version of the facts as it own. Appellants may be able to establish their version of the facts at trial, but on the record now before us the district court did not abuse its discretion in finding that Mr. Walker’s claim was sustainable.
Accepting for present purposes that Mr. Walker may have been prevented from complying with the anti-drug policy by his disability, the question then becomes whether a reasonable accommodation can be made that will bring Mr. Walker into compliance with his lease agreement. Appellants maintain that a blanket waiver of the anti-drug policy is not a reasonable accommodation. I agree. The district court’s order, however, does not require such a waiver. Rather, the district court specifically rejected appellants’ claim that a blanket waiver was the only possible accommodation, and held that, based on the complaint, Mr. Walker may be able to show that another accommodation is reasonable. While the district court may ultimately decide in favor of appellants once the record is developed further, the district court did not abuse its discretion by finding that, on the record before it, Mr. Walker had a fair chance of sustaining his claim under the ADA.

Conclusion

For the foregoing reasons, I respectfully dissent from the majority’s construction of this statute.

.For example, the court refused to extend protection of innocent tenants to situations where drug activity occurred in the apartment. "A tenant may control what occurs in her unit by ensuring that no one is present when she is not and searching her apartment and perhaps, her guests and household before they enter. In other words, terminating the lease of a tenant for her failure to maintain a drug-free environment in her apartment holds the tenant responsible for something over which she has some control. Eviction under such circumstances appears rationally related to a legitimate public housing goal.” Only where a tenant has no ability at all to prevent the drug-related criminal activity did the district court find that the tenant's eviction is unreasonable.


. The Senate version of this amendment was adopted in the final statute. 1990 USCCAN 6123.


. In an attempt to show a contrary intent, HUD has only quoted isolated statements from witnesses and legislators rather than committee reports. Such statements "cannot be attributed to the full body that voted on the bill.” See In re Kelly at 912 n. 3. Further, even taken at face value, these statements only go to the problem of drugs, a problem all parties as well as the district court acknowledge as serious, not to the question of whether innocent tenants should be evicted.


. A related misapprehension in the majority opinion is that innocent tenants need more protection in a forfeiture action but less in an eviction action because forfeiture is a summary proceeding. First, as noted above, the nature of the proceeding has nothing to do with the substantive defenses available. Second, under California law eviction is itself a summary proceeding. Nork v. Pacific Coast Medical Enterprises, 73 Cal.App.3d 410, 413, 140 Cal.Rptr. 734 (1977).


. The statutory language relied upon by the majority was superceded in 1996. The majority’s argument is not available under the language of the current statute.


. The statutory reference to an "individual or family” evicted for drug-related activity does not imply that innocent family members could be evicted. An entire family could be evicted if all the members of the family either themselves engaged in drug-related activity, or knew about and failed to control drug-related activity.


. Austin also suggests that a determination of whether a forfeiture violates the Excessive Fines Clause depends on the facts of the case. Austin at 622, 113 S.Ct. 2801. Even if this court did need to reach the issue of whether HUD's application of its regulation to appel-lees violated the Excessive Fines Clause, the proper procedure would be to remand to the district court for such a determination. See id. at 622-23, 113 S.Ct. 2801.


. See also Austin at 615, 113 S.Ct. 2801 for an examination of the principles underlying forfeiture. The theories supporting the forfeiture of an innocent person’s property are limited to situations where the property to be forfeited was itself misused or where "the owner has been negligent in allowing his property to be misused and that he is properly punished for that negligence.” Id.


. The district court refused to extend the in-junctive relief to situations where the property to be forfeited, the leasehold interest, is directly involved in the drug-related criminal activity. That is, if drugs are found in the apartment, the leasehold is forfeited, regardless of the actual knowledge of the tenants.